Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20  have been amended. Claims 1-20 have been examined.

2.	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/21/2021 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
6.	Claims 1, 8-13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagad et al. (U.S. Patent Application Publication 2016/0092887; hereafter “Jagad”), and further in view of Ferris et al. (U.S. Patent Application Publication 2011/0131315; hereafter “Ferris”).
	For claims 1, 13 and 18, Jagad teaches a computing system, method and article of manufacture comprising:
	one or more processors (note paragraph [0054], processor; and
	a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by the one or more processors (not paragraphs [0055]-[0056], programming components stored in memory and executed by a processor), cause the computing system to perform operations comprising:
	identifying a software application that is accessible within a managed network (note paragraph [0031], applications are available for distribution in computing environment network);
	determining a delivery group associated with accessing the software application within the managed network (note paragraphs [0011] and [0037], system administrator can assign a particular application to a particular user group), wherein the delivery group identifies entities with access to software applications (note paragraph [0020], users are assigned to user groups based on role; paragraph [0049], users in user group are entitled to access the application with a license; i.e. group identifies users with access to application);
calculating an entity count of entities with access to the software application within the managed network (note paragraphs [0025] and [0037], size of user group is a calculation of number of users with potential to access the application); 

	Jagad differs from the claimed invention in that they fail to teach:
	software application is a virtual software application;
	determining compliance of a software license associated with the software application based on the entity count.

	Ferris teaches:
	identifying a virtual software application that is accessible within a managed network (note paragraphs [0018] and [0070], instances of virtual machine software applications that are accessible are identified);
	determining compliance of a software license associated with the software application based on the entity count (note paragraph [0072], compliance is determined by comparing number of required software licenses to the number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of ordinary skill would have been motivated to combine Jagad and Ferris because cloud 


	For claims 8, 17 and 20, the combination of Jagad and Ferris teaches claims 1, 13 and 18, wherein calculating the entity count of entities with access to the virtual software application within the managed network comprises:
	determining a list of applications associated with the delivery group (note paragraph [0043] of Jagad, list of applications for user group is determined), the delivery group comprising a list of users within the managed network (note paragraph [0020] of Jagad, data store includes client device data comprising list of client devices within the managed network);
	determining whether the virtual software application is on the list of applications associated with the delivery group (note paragraph [0043] of Jagad, particular application from list of applications for user group is determined); and
	in response to determining that the virtual software application is on the list of applications associated with the delivery group, calculating the entity count of entities with access to the virtual software application within the managed network by: (i) calculating a count of the list of users within the managed network of the delivery group (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined), and (ii) calculating a user count of users with access to the virtual software application within the managed network based on the count of the list of users 

	For claim 9, the combination of Jagad and Ferris teaches claim 8, wherein determining compliance of the software license associated with the virtual software application based on the entity count comprises:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining whether the user count of users is greater than the number of allowed users (note paragraph [0072] of Ferris, compliance is determined by comparing number of required software licenses, i.e. potential user count, to the number of held software licenses, i.e. number of allowed users); and
	in response to determining that the user count of users is greater than the number of allowed users, determining that the managed network is not compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is non-compliant if number of required software licenses is greater than number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of 


	For claim 10, the combination of Jagad and Ferris teaches claim 8, wherein determining compliance of the software license associated with the virtual software application based on the entity count comprises:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining whether the user count of users is greater than the number of allowed users (note paragraph [0072] of Ferris, compliance is determined by comparing number of required software licenses, i.e. potential user count, to the number of held software licenses, i.e. number of allowed users); and
	in response to determining that the user count of users is not greater than the number of allowed users, determining that the managed network is compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of 


	For claim 11, the combination of Jagad and Ferris teaches claim 1, wherein the operations comprise:
	determining a number of allowed users that are allowed to use the virtual software application under the software license (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined);
	determining an actual number of users that used the virtual software application; determining whether the actual number of users is greater than the number of allowed users  (note paragraph [0060] of Ferris, monitoring module identifies number of instances of software program utilized, i.e. actual number of users); and
	in response to determining that the actual number of users is not greater than the number of allowed users, determining that the managed network is compliant with the software license associated with the virtual software application  (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of 


	For claim 12, the combination of Jagad and Ferris teaches claim 11, wherein the entity count is based on a user count of users with access to the virtual software application (note paragraph [0044] and Fig. 3 of Jagad, number of users for user group determined), and wherein the one or more processors are further configured to:
	generate an output based on the user count of users and the actual number of users  (note paragraph [0073] and Fig. 4 of Ferris, monitoring system reports compliance).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user group application licensing of Jagad and the compliance determination of virtual software licenses of Ferris. One of ordinary skill would have been motivated to combine Jagad and Ferris because monitoring would allow for automated compliance of software licenses (note paragraphs [0002]-[0003] of Ferris).


s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claim 1 above, and further in view of Babol et al. (U.S. Patent Application Publication 2019/0087204; hereafter “Babol”).
	For claim 2, the combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:
	wherein identifying the virtual software application that is accessible within the managed network comprises:
	identifying a virtual desktop representing a plurality of virtual software applications accessible within the managed network;
	determining the plurality of virtual software applications based on the virtual desktop; and
	determining that the virtual software application is of the plurality of virtual software applications.

	Babol teaches:
	wherein identifying the virtual software application that is accessible within the managed network comprises:
	identifying a virtual desktop (note paragraph [0069], virtual desktop) representing a plurality of virtual software applications accessible within the managed network (note paragraph [0072], list of software application available in virtual machine);
	determining the plurality of virtual software applications based on the virtual desktop (note paragraph [0073], list of software applications associated with virtual desktop is obtained); and


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the virtual desktop with a list of software applications of Babol. One of ordinary skill would have been motivated to combine Jagad, Ferris and Babol because it would provide improved monitoring of licensed software usage (note paragraphs [0005]-[0007] of Babol).


	For claim 3, the combination of Jagad, Ferris and Babol teaches claim 2, wherein determining the plurality of virtual software applications based on the virtual desktop comprises:
	identifying a software image comprising compiled software for the virtual desktop (note paragraph [0072] of Babol, virtual machine image);
	performing a discovery process to determine discovered software applications within the software image (note paragraph [0072] of Babol, software discovery); and
	determining the plurality of virtual software applications based on the discovered software applications (note paragraph [0073] of Babol, list of software applications associated with virtual desktop is obtained).

.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claim 1 above, and further in view of Koushik et al. (U.S. Patent 11068136; hereafter “Koushik”).
	For claim 4, the combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:
	wherein determining the delivery group associated with accessing the virtual software application within the managed network comprises:
	accessing an active directory associated with the virtual software application; and
	determining the delivery group associated with accessing the virtual software application based on the active directory.

	Koushik teaches:
	wherein determining the delivery group associated with accessing the virtual software application within the managed network comprises:
accessing an active directory associated with the virtual software application (note column 6, lines 39-46, applications are assigned to user groups in their active directory); and
	determining the delivery group associated with accessing the virtual software application based on the active directory (note column 6, lines 39-46, applications are assigned to user groups in their active directory).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the assigning applications to user groups using active directory of Koushik. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) using active directory (Koushik).


9.	Claims 5-7, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jagad and Ferris as applied to claims 1, 13 and 18 above, and further in view of Sterin (U.S. Patent Application Publication 2009/0228984).
	For claims 5, 14 and 19, the combination of Jagad and Ferris teaches claims 1, 13 and 18, wherein calculating the entity count of entities with access to the virtual software application within the managed network comprises:

	determining whether the virtual software application is on the list of applications associated with the delivery group (note paragraph [0043] of Jagad, particular application from list of applications for user group is determined);

	The combination of Jagad and Ferris differs from the claimed invention in that they fail to teach:	
	in response to determining that the virtual software application is on the list of applications associated with the delivery group, calculating the entity count of entities with access to the virtual software application within the managed network by: (i) calculating a count of the list of devices within the managed network of the delivery group, and (ii) calculating a potential-device count of devices with access to the virtual software application within the managed network based on the count of the list of devices.

	Sterin teaches:
	in response to determining that the virtual software application is on the list of applications associated with the delivery group, calculating the entity count of entities with access to the virtual software application within the managed network by: (i) calculating a count of the list of devices within the managed network of the delivery group (note paragraph [0049], calculation engine collects data including number of machines and number of users), and (ii) calculating a device count of devices with access to the virtual software application within the managed network based on the count of the list of devices (note paragraph [0049], licensing intent includes number of machines for number of users granted access, i.e. potential-device count).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin).


	For claims 6 and 15, the combination of Jagad, Ferris and Sterin teaches claims 5 and 14, wherein determining compliance of the software license associated with the virtual software application based on the entity count comprises:
	determining a number of allowed devices that are allowed to use the virtual software application under the software license (note paragraph [0049] of Sterin, licensing intent includes number of machines for number of users granted access);

	in response to determining that the device count of devices is greater than the number of allowed devices, determining that the managed network is not compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is non-compliant if number of required software licenses is greater than number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin) and comparing with the number of held licenses (Ferris).


	For claims 7 and 16, the combination of Jagad, Ferris and Sterin claims 5 and 14, wherein determining compliance of the software license associated with the virtual software application based on the entity count comprises:

	determining whether the device count of devices is greater than the number of allowed devices (note paragraph [0072] of Ferris, compliance is determined by comparing number of required software licenses, i.e. potential user count, to the number of held software licenses, i.e. number of allowed users); and
	in response to determining that the device count of devices is not greater than the number of allowed devices, determining that the managed network is compliant with the software license associated with the virtual software application (note paragraph [0072] of Ferris, system is compliant if number of required software licenses is less than or equal to number of held software licenses).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jagad and Ferris and the license calculation including number of machines with intent for licensing of Sterin. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of assigning user groups with access to an application (Jagad) counting the number of devices with intent to license the application for (Sterin) and comparing with the number of held licenses (Ferris).


Response to Arguments
10.	Applicant argues, “Jagad and Ferris, taken individually or in combination fail to disclose each and every element of independent claims 1, 13, and 18” (note Remarks, pages 13-15). Applicant further states, “In particular, Jagad and Ferris, taken alone or in hypothetical combination, fail to teach ‘[a] delivery group identifies entities with access to software applications; based on the delivery group, calculating an entity count of entities with access to the virtual software application within the managed network; and determining compliance of a software license associated with the virtual software application based on the entity count,’” (note Remarks, page 13).
	Examiner disagrees.	
	Jagad discloses users being assigned to groups based on their role in the organization (note paragraph [0011] – “users may be grouped into different user groups based upon the user's role within an enterprise”; paragraph [0020] – “User profile information can include information about a user's role within an organization … users may be assigned to various user groups 118 within an enterprise. For example, a user group 118 may specify a worker role within a company”).
	Jagad further discloses that a system administrator can assign licenses for accessing a software application based on a user group (note Fig. 2; paragraph [0011] – “systems administrator may assign licenses for a particular application to various groups of users within an enterprise”; paragraph [0037] – “a system administrator can allocate licenses obtained via the application distribution environment 109 to various user groups 118 within the enterprise… a system administrator may wish to designate a 
	Since the user group is associated with accessing a particular application, this allocation step of Jagad teaches the claimed “determining a delivery group associated with accessing the software application within the managed network”.

	As noted above, Jagad discloses users are assigned to groups and licenses for access to an application are allocated to those user groups (paragraph [0020] – “User profile information can include information about a user's role within an organization … users may be assigned to various user groups 118 within an enterprise. For example, a user group 118 may specify a worker role within a company”;  paragraph [0037] – “a system administrator may wish to designate a particular application 129 as a required application, which can cause the license allocation application 126 to assign every user in a user group 118 a user license 135”; paragraph [0049] – “the license allocation application 126 can assign the licenses obtained from the application distribution environment 109 to various users groups 118 within the enterprise”).
	In other words, the user groups of Jagad identify the users with access to a particular application. Therefore, Jagad teaches the claimed “wherein the delivery group identifies entities with access to software applications”.

	Since each user in a user group has access to a particular software application, the size of the user group would be a calculation of an entity count of entities with access to the software application (note Fig. 3; paragraph [0025] – “a system 
	Therefore, when the system of Jagad determines the number of users in a user group with access to a particular application it teaches the claimed “based on the delivery group, calculating an entity count of entities with access to the software application within the managed network”.

	As noted above, Jagad differed from the claimed invention in that they fail to teach the software application accessible by users is “a virtual software application”. Jagad also failed to a teach a step of “determining compliance” of the software license based on the size of the user group.
	As shown in the rejection above, Ferris discloses the use of “a virtual software application” (note paragraph [0018] – “a cloud 102 can comprise a set of resource servers 108 configured to deliver computing components needed to instantiate a virtual machine, process, or other resource…resource servers can host and serve applications to load on an instantiation of a virtual machine”; paragraph [0070] – “the monitoring system 302 can determine software programs utilized by the computing processes”).
	Thus, Ferris teaches the claimed “identifying a virtual software application that is accessible within a managed network”.

	Ferris further discloses the monitoring system determines compliance of the software license by comparing the number of required licenses with the number of held licenses (note paragraph [0072] – “the monitoring system 302 can compare the number of required software licenses to the number of held software licenses to determine if the user 310 complies with the software license requirements”)
	Thus, Ferris teaches the claimed “determining compliance of a software license associated with the software application based on the entity count”.

	The combination of Jagad and Ferris would disclose a system where users would be grouped into user groups (Jagad) where the system administrator would assign licensed access (Jagad) to virtual software applications (Ferris) and a compliance monitor (Ferris) would compare the number of users in a user group who have been given access to an application (Jagad) with the total number of held licenses (Ferris).
	Therefore, the combination of Jagad and Ferris teaches:
	a delivery group identifies entities with access to software applications (note paragraphs [0011], [0020] and [0037] of Jagad, user groups identify users with access to application);
	based on the delivery group, calculating an entity count of entities with access to the virtual software application (note paragraph [0018] of Ferris, virtual application) within the managed network (note Fig. 3 and paragraphs [0025] and 0037] of Jagad, size of user group is a calculation of the number of users with access to the application); and

	Thus, the combination of Jagad and Ferris teaches the claimed limitations.


	Applicant asserts, “that license allocation of Jagad is not allocating licenses to ‘a virtual software application’ nor does license allocation of Jagad teach ‘determining compliance of a software license associated with the virtual software application based on the entity count’ of entities with access to the virtual software application” (note Remarks, pages 13-14).
	As noted above, Jagad alone failed to teach these claim limitations. However, the combination of Jagad and Ferris teaches the claimed limitations.


	Applicant further asserts, “that the monitoring system 302 of Ferris comparing the number of required software licenses to the number of software licenses held by the user 310 of Ferris is not the same as determining compliance based on an entity count of entities with access to the virtual software application, … that Ferris determines if a user with one or more held software licenses is compliant rather than the compliance of a delivery group associated with a software license associated with a virtual software 
	As noted above, the combination of Jagad and Ferris teaches all claimed limitations. Jagad discloses a user group, i.e. “delivery group”, with an entity count of users with access to the software application. Therefore, in the combination of Jagad and Ferris, the “determining compliance” step of Ferris would be a comparison of the group entity count of users with access to an application of Jagad with the number of licenses held as required by the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/David J Pearson/Primary Examiner, Art Unit 2438